 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RALPH COLEMAN, et al.,                               No. 2:90-cv-0520 KJM DB P
12                       Plaintiffs,
13            v.                                           ORDER
14    EDMUND G. BROWN, JR., et al.,
15                       Defendants.
16

17                  On February 15, 2019, defendants filed a motion to deposit funds with the court

18   pending appeal and a request for extension of time. ECF No. 6089. The motion is noticed for

19   hearing before the undersigned on February 22, 2019. Id. By the motion, defendants seek leave

20   to deposit funds for payment of fees and expenses for services of the neutral expert appointed by

21   the district court into the court registry pending disposition of defendants’ pending appeal. Id. at

22   1-2. Defendants also seek an extension of the five-day deadline for payment of the neutral

23   expert’s fees and expenses for December 2018 set in the district court’s February 11, 2019 order.

24   ECF No. 6083.

25                  By their motion, defendants seek relief from two aspects of the district court’s

26   February 11, 2019 order: the deadline for payment and the manner of payment. This court is

27   without authority to review or revise those, or any other, provisions of the district court’s order.

28   ////


                                                       1
 1   Accordingly, IT IS HEREBY ORDERED that:

 2                 1. Defendants’ February 15, 2019 motion to deposit funds with the court and

 3   request for extension of time, ECF No. 6089, is denied; and

 4                 2. The February 22, 2019 hearing of defendants’ motion is vacated.

 5

 6   Dated: February 19, 2019

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
